          Entered on Docket September 16, 2021               Below is the Order of the Court.




1                                                            _________________________
                                                             Timothy W. Dore
2                                                            U.S. Bankruptcy Court
                                                             (Dated as of Entered on Docket date above)
3

4

5

6
      ____________________________________________________________________________
7

8

9
                        IN THE UNITED STATES BANKRUPTCY COURT
10
                  FOR THE WESTERN DISTRICT OF WASHINGTON AT SEATTLE
11

12                                                         IN CHAPTER 13 PROCEEDING
       In re:                                              No. 20-11939-TWD
13

14     EMILIE VILLA-IGNACIO PADIERNOS,                     ORDER DENYING DEBTOR’S
                                                           MOTION TO MODIFY CHAPTER 13
15                                                         PLAN POST-CONFIRMATION
16
                                             Debtor.
            THIS MATTER came before the Court on the debtor’s Motion to Modify Chapter 13 Plan
17
     Post-Confirmation (ECF No. 58) and Northgate West Condominium Association’s Response
18
     (ECF No. 61). For the reasons stated by the Court at the September 15, 2021 hearing, it is
19
            ORDERED that the debtor’s Motion to Modify Chapter 13 Plan Post-Confirmation (ECF
20
     No. 58) is denied.
21
                                           / / /End of Order/ / /
22

23
      Presented by:
24
      /s/ Jason Wilson-Aguilar       _
25
      JASON WILSON-AGUILAR, WSBA #33582
      Chapter 13 Trustee
26
      600 University St. #1300
      Seattle, WA 98101
27
      (206) 624-5124

28


                                                                      Chapter 13 Trustee
                                                                    600 University St. #1300
                                                                      Seattle, WA 98101
                                                                (206) 624-5124 FAX 624-5282
      Case 20-11939-TWD         Doc 69     Filed 09/16/21      Ent. 09/16/21 13:28:15 Pg. 1 of 1
